Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters Bergen County 11th Septr 1780
                        
                        I have received Your Excellency’s favor of the 6th. I have no intelligence of Admiral Arbuthnots arrival at
                            New York or at Sandy Hook—perhaps he may be standing at a greater distance from the Land than heretofore, to avoid the
                            gales of wind which may be commonly expected upon the coast at this season—I received the following from New York
                            yesterday, whether the men of War alluded to were the English Fleet or a French Squadron time must
                            determine. "Septemr 7th 1780—since writing Yesterday the Ship Admiral Arbuthnot arrived and the
                            Captain of Marines tells me they were chased all last Sunday by a Fleet of eight Sail of heavy Ships all two and three
                            deckers which they took to be the second division of the French. As soon as this news came to Town, a Ship was sent out to
                            cruise, and the Galatea will sail to day if they can get her ready, they have two hundred hands at work upon her."
                        I have accounts thro’ a variety of channels that an embarkation of Troops is preparing at New York—their
                            number and destination is not ascertained, the accounts differ materially as to the first, but they seem generally to
                            agree that they are bound for Virginia or Carolina.
                        Your Excellency may be assured of being regularly informed of every move of the Enemy, and that no pains
                            shall be spared to penetrate their designs. I have the honor to be With the truest esteem Your Excellency’s Most Obet
                            & hum. Servant

                        
                            Go: Washington 
                        
                    